DETAILED CORRESPONDENCE
Acknowledgements
This Office action is in response to Applicants' filing, on 220 June 2022, of a Request for Reconsideration after Non-Final Rejection. 
Claims 28-47 are pending ("Pending Claims"). 
Claims 28-47 are examined ("Examined Claims").
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
A terminal disclaimer may be effective to overcome an obviousness-type double patenting rejection over a prior patent (37 CFR 1.321(b) and (c)). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The terminal disclaimer filed on 04 August 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,250,473 has been reviewed and is accepted. The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 28-47 are allowed.
The following is an examiner’s statement of reasons for allowance: 
35 USC 101
In reference to independent claims 28, 36, and 44 the claims are directed to a process, machine, manufacture or composition of matter, and are therefore directed to a statutory category of patentability. The applicant’s amended claims are not directed to a judicially excluded subject matter under the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). The steps performed by the claimed system recites additional elements that integrate the judicial exception into a practical application of the judicial exception. In particular, the claims include the abstract idea of obtaining and storing a selection of digital media and receiving a generated callback from the network service once the media has been posted to a networking service, which is an advertising or marketing activity. The additional claim limitations of “producing a hash value corresponding to the record identifier by encoding the record identifier; generating an information unique identifier, the information unique identifier including a first element, a second element based on the hash value, and a third element,” “displaying, via a user interface, the digital media data, the related digital media data, and the information unique identifier for posting on the network service, wherein the user interface transitions to the network service,” and “wherein the generated callback is generated in response to posting the digital media data, the related digital media data, and the information unique identifier on the network service; and in response to receiving the generated callback, activating the information unique identifier and saving posted digital data and related posted digital media data in the data storage device” integrate the judicial exception into an abstract idea. These additional elements, when viewed in combination render the claim eligible because the combination of steps meaningfully limit the judicial exception by integrating the judicial exception into a practical application. 
35 USC 103
In reference to independent claims 20, 28, and 34, the closest prior art found by the Office of Davulcu (U.S. Patent Pub. 2007/0043583), in view of Blanchflower (U.S. Patent Pub. 2012/0265806), further in view of Chan (U.S. Patent Pub. 2011/0258050) do not teach at least, individually or in combination, all of the limitations of the independent claims. The Office is unaware of any references that teach, individually or without an unreasonable combination of references, the limiting steps found in the claims of:
store the digital media data and the related digital media data in a digital media database record in a data storage device, the storing including creating and storing a record identifier;
produce a hash value corresponding to the record identifier by encoding the record identifier;
generate an information unique identifier, the information unique identifier including a first element, a second element based on the hash value, and a third element; 
display, via a user interface, the digital media data, the related digital media data, and the information unique identifier for posting on the network service, wherein the user interface transitions to the network service for posting of the digital media data and the related digital media data on the network service;

These unique features render the claims allowable. Dependent claims 29-35, 37-43, and 45-47 are also allowable based on a rationale similar to the independent claim from which they depend.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C JOHNSON whose telephone number is (571)272-6450. The examiner can normally be reached Monday - Friday; 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C JOHNSON/Examiner, Art Unit 3682                                                                                                                                                                                                        
/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682